Exhibit 10-b-4



DESCRIPTION OF ANNUAL INCENTIVE GOALS ESTABLISHED FOR FISCAL YEAR 2014 UNDER THE
INCENTIVE COMPENSATION PLAN
 
The Compensation and Management Development Committee of the Board of Directors
of Meritor, Inc. (“ Meritor”), established annual incentive goals for fiscal
year 2014 under the Incentive Compensation Plan, as amended. These annual
incentive goals are based on the levels of Adjusted EBITDA and free cash flow
from continuing operations before restructuring payments that are achieved for
the year, measured against fixed target amounts. Adjusted EBITDA is defined as
earnings before interest, income taxes, depreciation and amortization,
non-controlling interests of consolidated joint ventures, loss on sale of
receivables, restructuring expenses, asset impairment charges and other special
items. Free cash flow is defined as operating cash flow provided by continuing
operations (before restructuring payments) minus capital expenditures of
continuing operations. The Compensation Committee also established target
awards, stated as a percentage of base salary, for participants.
 
Potential annual incentive bonuses are comprised of two components: one-half of
potential payment is dependent on each of (a) the level of achievement of the
Adjusted EBITDA targets and (b) the level of achievement of free cash flow
targets. In addition, the final award calculation is subject to a modifier that
is based on an employee’s annual performance rating. The calculated award may be
adjusted up to +50% or -100%. The adjustment process maintains the original
budget.
 
To determine the amounts that are paid as bonuses, performance is measured
against targets for each of the applicable components of the award calculation.
For each part of the calculation for which performance exceeds that threshold,
the portion of an individual’s target award that is paid out is dependent on,
and increases with, the percentage of the goal that is achieved. The calculated
payout, before any individual performance adjustments, for an individual cannot
exceed 200% of his/her target award. 



